DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation application of the prior-filed application number 29/635493. A continuation application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: The prior-filed application number 29/635493 does not support the subject matter recited entirely in paragraph [0035], which states: 
“[0035] The various embodiments described above are provided by way of illustration
only and should not be construed to limit the claims attached hereto. Those skilled in the
art will readily recognize various modifications and changes that may be made without
following the example embodiments and applications illustrated and described herein,
and without departing from the full scope of the following claims.”
Furthermore, the prior-filed application number 29/635493 does not support the context implied by the phrases “In some embodiments” and “in some embodiments” recited numerously throughout the written specification, which implies other embodiments of the clip having variations of structural features not supported in prior-filed application number 29/635493.

Information Disclosure Statement
The information disclosure statement filed on September 1, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


    PNG
    media_image1.png
    86
    748
    media_image1.png
    Greyscale


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “130a”, “130b”, “130c”, and “130d”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1-3, 5-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Davis et al. (U.S. Patent No. 6,106,310).
Davis et al. (‘310) disclose a clip (10, see Fig. 1) including a front end (i.e., an end including distal edge of wall 30) positioned opposite from a rear end (i.e., an end including section 14) and a top side (i.e., a side including walls 42, 44 spaced from wall 30) positioned opposite from a bottom side (i.e., a side including wall 30 spaced from wall section 42, 44), the clip comprising: a clip portion (12) comprising: a base (30) arranged at the bottom side and having at least one tooth (50) projecting therefrom; and at least one clip arm (44) connected to the base (30) at a proximal end (via 38 at end including base edge 32), and having an opposite distal end (i.e., distal end of 44) spaced from the base and extending toward the rear end; a neck (neck defined by section 36, 34) connected to the clip portion (12) that extends toward the front end (toward end including 14); and a hook portion (14) connected to the neck opposite the clip portion (as depicted in Fig 1);
	(concerning claim 2) the at least one tooth projects into a space (62) between the at least one clip arm and the base;
	(concerning claim 3) the at least one tooth projects in a direction both topwardly and frontwardly (see col. 2, lines 43-46);
	(concerning claim 5) the base (30) has a rectangular shape;
	(concerning claim 6) the clip portion (12) includes two clip arms (44, 42);
	(concerning claim 7) a left clip arm (42) is positioned on a left side of the clip portion (12) and a right clip arm (44) is positioned on a right side of the clip portion (12);
	(concerning claim 8) the left clip arm (42) is spaced from the right clip arm (44);
	(concerning claim 10) the clip arm (12) is bent at an angle in a direction extending towards the rear end of the clip portion (“Upper ends of side walls 42, 44 are outwardly angled”, col. 2, lines 37-38; and as depicted in Fig 1); and
	(concerning claim 12) the hook portion (14) includes an upwardly extending arm (24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (‘310) in view of Hansen (U.S. Patent No. 3,686,609).
Davis et al. (‘310) disclose the claimed clip, except for wherein the clip portion includes four teeth projecting from the base, wherein two of the said four teeth are positioned beneath the left clip arm, and the other two of the said four teeth are positioned below the right clip arm.
Hansen (‘609) discloses an analogous clip (T) having a clip portion (10, 12) that includes at least four teeth (24, 25) projecting from the base (e.g. 10).
Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have further provided at least two additional teeth on the base of the clip portion of the clip of Davis et al. (‘310), such that the two additional teeth would result in two of the four teeth are positioned beneath the left clip arm, and the other two of the four teeth are positioned below the right clip arm, since Hansen (‘609) teaches that by having at least four teeth shall “firmly mount the terminal T to the plate..” (see col. 2, line 67 to col. 3, line 5), thereby enhancing the securing integrity of the clip of Davis et el. (‘310) to plate 10.
Allowable Subject Matter
Claims 4, 11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clip structure is also represented by Smith (U.S. Patent No. 5,987,714), Halstead (U.S. Patent No. 3,858,370), Oleson (U.S. Patent No. 3,594,682), and Rothschild (U.S. Patent No. 10,187,004).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert Sandy/            Primary Examiner, Art Unit 3677